Rost, J.,

delivered the opinion of the court.
The petitioner obtained an order of seizure, on a mortgage retained by him upon property which had since passed into the hands of a third possessor. Due notice having been given to the said third possessor, the sheriff proceeded to seize the mortgaged property, and advertised it to be sold at public auction, without giving the defendant three days notice between the seizure and the’;|advertisement. The defendant enjoined the sale upon that ground.
The petitioner took a rule upon the defendant, to show cause why the injunction should not be set aside and dissolved. The rule was tried, and the court of the first instance, considering that the three days notice, required by law, after the seizure, and before the advertisement, had not been given to the defendant, discharged the rule, and the plaintiff appealed.
This case is not to be distinguished from that of Grant & Olden vs. Walden, 6 Louisiana Reports, page 623, in which it was held, that after the seizure, three days notice must, in all cases, be given to the defendant, before the property seized is advertised. This question may, when it was first presented to this court, have admitted of some doubt; but we will now abide by the former decision.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.